Deceased, a resident of Idaho, died intestate, leaving some $33,000 in this city and county. His widow and children are residents of Idaho. His widow requested, in *227writing, that letters of administration issue to J. B. Haggin. William Doolan, Public Administrator, opposed Haggin’s application and petitioned for letters to himself.
By the Court:
Under Sec. 1365, C. C. P., the nominee of the widow is entitled to letters before the Public Administrator, even if the widow be a non-resident. He has, by virtue of her nomination, a place in the list. Haggin, being a resident, and having the widow’s nomination, is entitled to letters. Sec. 1379 does not apply to a case like the present, but to cases where the party is not of right entitled. Under Sec. 1365, there is no discretion, but a right. Sec. 1365 is not affected by Sec. 1369, because the nominee has as much a place in the list as if he were placed there as Ho. 2; and the non-residence of the husband or wife does not at all effect his or her right to make the nomination. By no other construction can Sec. 1365 have any effect whatever.